Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9 and 26-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, and 26-34
Claims 1, 3-9, and 26-34 are  rejected under 35 U.S.C. 103 as being unpatentable over Bierhuizen et al. (2010/0091498; “Bierhuizen”) in view of Feuermann et al. (6,336,738; “Feuermann”) and further in view of Hsu et al. (5,436,805; “Hsu”).
Regarding independent claim 1, Bierhuizen discloses in figures 3-4 and 6-7, and related text, a stellate beam splitter, comprising: a light cavity 26 for receiving a light source 12; a plurality of radial arms 30 and 34 oriented around the light cavity, each of the plurality of radial arms sharing two joining planes with two of the plurality of radial arms, the plurality of radial arms oriented to receiving light 32 emanating from the light source, the light being a planar light output from an LED 12, the planar light output roughly parallel to a top and a bottom surface of each of the plurality of radial arms, the planar light entering each of the plurality of radial arms at an end proximate to the light cavity to provide light to an end distal to the light cavity.

    PNG
    media_image1.png
    313
    498
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    525
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    379
    440
    media_image3.png
    Greyscale

Bierhuizen , Figures 3-4 and 6-7


Further regarding claim 1, while Bierhuizen discloses light guiding radial arms with rectangular cross-sections, Bierhuizen does not explicitly disclose that the light guiding radial arms are tapered such that each radial arms is a light concentrator and forms a truncated tetrahedral structure, a side of the truncated tetrahedral structure each forming a portion of an edge of the light cavity; a plurality of light receivers selected from a group consisting of a light pipe and an optical fiber, oriented at the end distal to the light cavity receiving the concentrated light.
However, Feuermann discloses in figures 2A, 2B and 3 a plurality of  tapered light concentrators 34 that are  radially disposed to concentrate light from light source 30 to deliver light to optical fibers or lightpipes 50  disposed at narrow distal ends 40.  Feuermann, col. 3, ll. 59-67 and col. 6, ll. 56-57 (“Absorber 40 is a flat rectangular slat, in which optical fibers or lightpipes of high transmissivity are placed.”).

    PNG
    media_image4.png
    571
    556
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    344
    459
    media_image5.png
    Greyscale

Feuermann, Figures 2A and 3


Consequently, it would have been obvious for a person having ordinary skill in the art at the time of filing to  modify Bierhuizen such that the light guiding radial arms are tapered, as taught by Feuermann, such that each radial arms is a light concentrator and forms a truncated tetrahedral structure, a side of the truncated tetrahedral structure each forming a portion of an edge of the light cavity; a plurality of light receivers selected from a group consisting of a light pipe and an optical fiber, oriented at the end distal to the light cavity receiving the concentrated light because the resultant configuration would facilitate delivering light to remote targets.  Feuermann, Abstract.
Further regarding claim 1, while Bierhuizen discloses air gaps in the path of light emitted by LED 12, Bierhuizen, figs. 3-4 and 6-7 and par. [0036] (“There may even be a small air gap between the center portion 26 and the waveguides 34.“), Bierhuizen in view of Feuermann does not explicitly disclose that the light cavity is sized such that there is an air interface between the LED and each of the plurality of radial arms.
However, Hsu discloses in figure 6 an air gap 26 that protects against “conductive heat transfers.” Hsu, col. 7, ll. 27-39.

Regarding independent claim 3, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Bierhuizen in view of Feuermann and further in view of Hsu, as applied in the rejection of claim 1, to form a stellate beam splitter comprising: 
a light cavity 26 for receiving a light source 12; Bierhuizen, figs. 3-4 and 6-7.
a plurality of radial arms 30 and 34 oriented around the light cavity, each of the plurality of radial arms sharing two joining planes with two of the plurality of radial arms; Bierhuizen, figs. 3-4 and 6-7;
the plurality of radial arms oriented to concentrate light emanating from the light source; Feuerman, figs. 2A, 2B and 3 (disclosing concentrators 34);
the light being a planar light output from an LED 12, the light cavity sized such that there is an air interface between the LED and each of the plurality of radial arms, Bierhuizen, par. [0036] and Hsu, col. 7, ll. 27-39, the planar light output 32 roughly parallel to a top and a bottom surface of each of the plurality of radial arms, entering each of the plurality of radial arms at an end proximate to the light cavity 26; Bierhuizen, figs. 3-4 and 6-7;
provide concentrated light at an end distal 40 to the light cavity, wherein each of the plurality of radial arms narrows from the end proximate to the light cavity to the end distal to the light cavity and forms a truncated tetrahedral structure; (Bierhuizen’s waveguide 30 and 34 tapered in accordance with Feuerman’s concentrators 34); a side of the truncated tetrahedral structure each forming a portion of an edge of the light cavity;  
because the resultant configuration would facilitate delivering light to remote targets.  Feuermann, Abstract.
Regarding independent claim 4, it would have been obvious for a person having ordinary skill in the art at the time of filing to modify Bierhuizen in view of Feuermann and further in view of Hsu, as applied in the rejection of claims 1 and 3, to form a stellate beam splitter comprising: 
a light cavity 26 for receiving a light source 12; Bierhuizen, figs. 3-4 and 6-7;
a plurality of radial arms 30 and 34 oriented around the light cavity, each of the plurality of radial arms sharing two joining planes with two of the plurality of radial arms; Bierhuizen, figs. 3-4 and 6-7;
the plurality of radial arms oriented to concentrate light emanating from the light source; Feuerman, figs. 2A, 2B and 3 (disclosing concentrators 34);
the light being a planar light output from an LED 12, Bierhuizen, figs. 3-4 and 6-7; 
the light cavity sized such that there is an air interface between the LED and each of the plurality of radial arms, Bierhuizen, par. [0036] and Hsu, col. 7, ll. 27-39;
the planar light output 32 roughly parallel to a top and a bottom surface of each of the plurality of radial arms;
the planar light entering each of the plurality of radial arms at an end proximate to the light cavity and provide concentrated light at an end distal to the light cavity; wherein each of the plurality of radial arms has an approximately triangular prism shape and forms a truncated tetrahedral structure; (Bierhuizen’s waveguide 30 and 34 tapered in 
a plurality of light receivers selected from a group consisting of a light pipe and an optical fiber, oriented at the end distal to the light cavity receiving the concentrated light Feuermann, col. 3, ll. 59-67 and col. 6, ll. 56-57 (“Absorber 40 is a flat rectangular slat, in which optical fibers or lightpipes of high transmissivity are placed.”);
because the resultant configuration would facilitate delivering light to remote targets.  Feuermann, Abstract.
Regarding dependent claims 5-9 and 32-34, Bierhuizen, as applied in the rejection of claims 1, 3 and 4, discloses:
5.  The stellate beam splitter of claim 4, wherein each of the plurality of radial arms has a side surface, the side surface being a surface running along the length of the radial arm and perpendicularly vertical as compared to the primary direction of light exiting the radial arm.  Bierhuizen, figs. 3-4 and 6-7.
6.  The stellate beam splitter of claim 5, wherein each of the plurality of radial arms has a joining plane, the joining plane being a plane extending radially from a center of the light cavity to the point where any two side surfaces of the plurality of radial arms intersect. Bierhuizen, figs. 3-4 and 6-7.
7.  The stellate beam splitter of claim 6, wherein the angle between the joining plane and the side surface is less than a critical angle for total internal reflection, based on an index of refraction for a material that the plurality of radial arms comprise and an index of refraction for air surrounding the plurality of radial arms. Bierhuizen, pars. [0032] (“formed of a high index of refraction silicone”) (n=1.50) and   [0036] (“The waveguides 
8.  The stellate beam splitter of claim 7, wherein the material is a transparent material and the index of refraction for the material is greater than 1.4. Bierhuizen, pars. [0032](“formed of a high index of refraction silicone”) (n=1.50) and   [0036] (“The waveguides 34 would typically be of the same transparent material used to form the center portion 26. The waveguides 34 may be formed by molding directly onto the center portion 26 or separately formed and fitted over the central portion 26. There may even be a small air gap between the center portion 26 and the waveguides 34.”).
9.  The stellate beam splitter of claim 7, wherein a conical or rotated curve reflector 26 is oriented in the light cavity, the reflector positioned to be centered on the light source, such that light from the light source reflects in an approximately planar fashion. Bierhuizen, figs. 3-4 and 6-7.
32. The stellate beam splitter of claim 1, wherein each of the plurality of radial arms has an index of refraction greater than one. Bierhuizen, pars. [0032](“formed of a high index of refraction silicone”) (n=1.50) and   [0036] (“The waveguides 34 would typically be of the same transparent material used to form the center portion 26. The waveguides 34 may be formed by molding directly onto the center portion 26 or separately formed and fitted over the central portion 26. There may even be a small air gap between the center portion 26 and the waveguides 34.”).33. The stellate beam splitter of claim 3, wherein each of the plurality of radial arms has an index of refraction greater than one. Bierhuizen, pars. 
34. The stellate beam splitter of claim 4, wherein each of the plurality of radial arms has an index of refraction greater than one. Bierhuizen, pars. [0032](“formed of a high index of refraction silicone”) (n=1.50) and   [0036] (“The waveguides 34 would typically be of the same transparent material used to form the center portion 26. The waveguides 34 may be formed by molding directly onto the center portion 26 or separately formed and fitted over the central portion 26. There may even be a small air gap between the center portion 26 and the waveguides 34.”).
Regarding claims 26 and 27, as dependent upon claims 1 and 4, respectively, Bierhuizen in view of Feuermann and further in view of Hsu, as applied in the rejection of claims 1, 3 and 4, discloses that each of the plurality of radial arms is a light concentrator. (Bierhuizen’s waveguide 30 and 34 tapered in accordance with Feuerman’s concentrators 34).
Regarding claims 28 and 29, as dependent upon claims 1 and 4, respectively, Bierhuizen in view of  Feuermann and further in view of Hsu, as applied in the rejection of claims 1, 3 and 4, discloses that each of the plurality of radial arms has an approximately triangular prism shape. (Bierhuizen’s waveguide 30 and 34 tapered in accordance with Feuerman’s concentrators 34).
Regarding claims 30 and 31, as dependent upon claims 1 and 4, respectively, Bierhuizen in view of Feuermann and further in view of Hsu, as applied in the rejection of claims 1, 3 and 4, discloses that each of the plurality of radial arms narrows from the end proximate to the light cavity to the end distal to the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883